DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 19 is canceled. Claims 1-18 and 20 are currently pending and have been examined on their merits. 

Priority
	The present application claims benefit to U.S. provisional applications 62/969,942 (filed 02/04/2020), 62/980,850 (filed 02/24/2020), and 63/065,337 (filed 08/13/2020).

Information Disclosure Statement
The information disclosure statements (IDSs) filed on 03/24/2021, 03/25/2021, 04/14/2021, and 06/29/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these IDSs have been fully considered.

Drawings
The drawings are objected to because figures 4 and 5 do not include a unit for the “Pressure” values on the y-axis. It is not clear, based upon the figure and the specification, if the pressure is presented in percentage (%) or some other unit (mTorr, mbar, psi, Pa, etc.). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code. Embedded hyperlinks are found in paragraphs [00143] and [00153]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Recommendations
	Claims 10-12 recite “…less than the surface expression of CD42b on platelets”. Although this limitation is not found to raise indefiniteness issues under 35 U.S.C. 112(b), it is recommended that the term “platelets” in these claims be amended to instead read “normal platelets” (supported by [00140] of the specification) to enhance claim readability. 

Claim Interpretation
Claims 1-18 and 20 are drawn to methods of “treating” von Willebrand disease (claims 1-17) or coagulopathies (claims 18 and 20). Applicant defines “treating” as an action that occurs while a subject is suffering from a disease, disorder, and/or condition which reduces the severity of the disease, disorder, and/or conditions or slows the progression of the disease, disorder or condition, and which can inhibit the disease, disorder, and/or condition ([0032]). The scope of “treating” is therefore considered to encompass any level of reduction of severity or progression (i.e. lack of clotting ability) of von Willebrand disease or coagulopathies.
Claims 5-7 and 10-12 recite the term “about”. Applicant has provided a special definition for this term. Applicant’s definition of “about” is “[including] up to 5% lower for the lower value of the range and up to 5% higher for the higher value of the range” ([0030]). Therefore, these claims are interpreted as including values which are +/- 5% of the values recited within the body of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 18 is rejected because it recites the limitation "…wherein the composition is administered to the subject having von Willebrand disease" in lines 5-6. There is insufficient antecedent basis for the limitation “the subject having von Willebrand disease” in the claim. Because the claim is drawn to a subject having “a coagulopathy” (i.e. the subject within the scope of the claim is in need of treatment of a coagulopathy, not von Willebrand disease), this claim should be amended such that the limitation instead reads “…wherein the composition is administered to a subject having von Willebrand disease” or “…wherein the coagulopathy is von Willebrand disease”.
Claim 20 is rejected because it inherits the lack of antecedent basis due to its dependence on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ho et al. (WO 2006/020773 A2; cited in IDS filed 03/24/2021).
Ho et al. (hereinafter Ho) provides processes for preparing freeze-dried platelets, freeze-dried platelets made by those processes, platelets reconstituted from freeze-dried platelets, methods of using platelets for therapeutic, diagnostic, and research purposes, and kits comprising freeze-dried platelets (abstract, [002]).
Specific examples taught by Ho include the preparation of freeze-dried platelets (Example 1,  [251]-[275]; Example 2, [276]-[302]), preparation of a composition comprising platelets (Example 3, [303]-[305]), characterization of freeze-dried platelets (Example 7, [378]-[383]), characterization of the biological activities of freeze-dried platelets (Example 10, [392]-[393]), characterization of platelet surface markers (Example 11, [394]-[399]), characterization of the clotting function of freeze-dried platelets (Example 17, [420]-[425]), in vivo studies using the composition to assess clotting function (Example 18, [426]-[434]; Example 19, [435]-[439]; Example 20, [440]-[442]; Example 21, [443]-[445]), and in vitro studies of treatment of hemophiliac blood with platelets (Example 34, [512]-[513]).
Regarding claim 1, Ho teaches methods of treating a subject in need, or suspected of being in need of one or more components of the blood clotting system, such as individuals in need or suspected of being in need of platelets, comprising obtaining freeze-dried platelets and administering them to the subject in need thereof ([052]), including in use in treatments for von Willebrand disease (vWD)([208], claims 15 and 23). With respect to the composition being in a “therapeutically effective amount”, Ho teaches that overall, the methods can be understood to comprise administering platelets to an individual in an amount sufficient to raise the hemostatic properties of that individual’s blood to a level that is detectably higher than it was before administration ([197]). Ho provides an example wherein platelets were administered in vitro to blood derived from patients having hemophilia (Example 34, [512]-[513]). Ho concludes that the platelets of the invention can overcome the loss of Factor VIII and return clotting times to the normal range ([513] and Figure 38). von Willebrand factor (vWF) is known to be necessary for the stabilization of Factor VIII and defects in quantity and function of vWF result in vWD ([016]). Therefore, it is considered that Ho provides a demonstration of the platelet’s ability to improve clotting in vWD.
Regarding claim 2, as discussed above, Ho teaches the method of treating vWD in a subject in need thereof, comprising administering a therapeutically effective amount of freeze-dried platelets to the subject. Ho does not teach that this method comprises administering an anti-fibrinolytic.
Regarding claims 11 and 12, as discussed above, Ho teaches the method of claim 1. Ho characterizes the surface markers on reconstituted freeze-dried platelets prepared according to two preparation methods. One surface marker assayed by Ho is GPIb (i.e. CD42b) using an anti-CD42b antibody ([395]), which is taught by Ho to be “an important protein for hemostasis” ([399]). Ho finds that in comparison to fresh platelets, the amount of CD42b on freeze-dried platelets prepared according to protocol 2 (Example 2, [276]-[302]) is 65-75% (i.e. 25-35% less compared to platelets)([183], Table 2). Therefore, it is considered that Ho teaches administration of freeze-dried platelets wherein the surface expression of CD42b on freeze-dried platelets is “about 25%” or “about 40% less” less than the surface expression of CD42b on platelets under applicant’s definition of the term “about”. 
	Regarding claim 13, as discussed above, Ho teaches the method of claim 1. Ho teaches that vWD is a result of “defects in quantity and function” of vWF ([016]). Therefore, since Ho teaches that the method is capable of causing clotting in vWD ([044], [208]), it is considered that the method taught by Ho is inherently capable of forming clots in vWF deficient plasma.
	Regarding claim 14, Ho teaches that in embodiments the composition is administered through direct application such as by topical administration ([197]).
	Regarding claims 15, Ho teaches that in embodiments the composition is injected or infused “into the blood system of the subject being treated” ([199])
Regarding claim 18, Ho teaches methods of treating a subject in need, or suspected of being in need of one or more components of the blood clotting system, such as individuals in need or suspected of being in need of platelets, comprising obtaining freeze-dried platelets and administering them to the subject in need thereof ([052]), including in use in treatments for von Willebrand disease (vWD)([208], claims 15 and 23). With respect to the composition being in a “therapeutically effective amount”, Ho teaches that overall, the methods can be understood to comprise administering platelets to an individual in an amount sufficient to raise the hemostatic properties of that individual’s blood to a level that is detectably higher than it was before administration ([197]). Ho further teaches that the composition may comprise aqueous buffers, one or more organic solvents, and one or more salts ([114]-[115]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (WO 2006/020773 A2; cited in IDS filed 03/24/2021).
The teachings of Ho are set forth above and applied herein. Ho is found to render claims 1-2, 11-15, and 18 obvious.
Regarding claims 5-9, as discussed above, Ho teaches the method of claim 1. Ho further teaches the freeze-dried platelets can be present in an amount of from 1 x 105 to 1 x 1011 including exemplary embodiments such as about 1 x 109 platelets. ([126]). Although Ho does not explicitly teach the claimed ranges (in terms of particles/kg), Ho teaches that the amount administered may vary depending on the intended recipient (based on parameters such as age, weight, medical history, clinical presentation, ancillary medical presentations, and the like), and calculation of the amount administered is well within the skill of those of skill in the art, and thus can be performed without undue experimentation ([125], [209]).
Therefore, in view of these teachings, arriving at the claimed dosage amounts and ranges would merely be a result of routine experimentation and optimization. A person having ordinary skill in the art would have been motivated to optimize the therapeutically effective amount of freeze-dried platelets in view of the teaching that the amount administered may vary depending on the intended recipient and would have pursued this optimization with a reasonable expectation of success in view of the teaching that “such calculations are well within the skill of those in the art”.
Thus, claims 5-9 are considered to be obvious over Ho as a result of routine optimization. See MPEP 2144.05(II)(A).
Regarding claim 10, as discussed above, Ho teaches the method of claim 1. Ho characterizes the surface markers on reconstituted freeze-dried platelets prepared according to two preparation methods. One surface marker assayed by Ho is GPIb (i.e. CD42b) using an anti-CD42b antibody ([395]), which is taught by Ho to be “an important protein for hemostasis” ([399]). Ho finds that in comparison to fresh platelets, the amount of CD42b on the freeze-dried platelets prepared according to protocol 1 (Example 1, [276]-[302]) is 5-10% (i.e. about 90-95% less compared to platelets) and the amount of CD42b on freeze-dried platelets prepared according to protocol 2 (Example 2, [276]-[302]) is 65-75% (i.e. about 25-35% less compared to platelets).
Although Ho does not explicitly teach that the surface expression of CD42b on the freeze-dried platelets is “about 50% less” than the surface expression of CD42b on platelets, Ho has demonstrated that the method of producing the freeze-dried platelets affects the amount of CD42b expressed on said platelets and teaches that this factor is “important” for hemostasis (i.e. clotting). Therefore, a person having ordinary skill in the art would have arrived at the claimed amount of CD42b as a result of routine experimentation and optimization. A person having ordinary skill in the art would have pursued this experimentation with a reasonable expectation of success because the compositions provided by Ho and the instant claim are provided in a “therapeutically effective amount”. Therefore, reducing the CD42b expression from the amount of 25-35% taught by Ho to an amount such as “about 50% less” would not be expected to affect the efficacy of the claimed method because the reduction in hemostatic activity of the administered composition is compensated by being present in a “therapeutically effective amount”. 
Thus, claim 10 is considered to be obvious over Ho as a result of routine optimization. See MPEP 2144.05(II)(A).
Regarding claims 16-17, Ho teaches that in embodiments the composition is administered to a patient via infusion or injection ([197]). Although Ho does not directly teach the administration “intramuscularly” or “subcutaneously”, a person having ordinary skill in the art would at once envisage these routes of administration from Ho’s generic disclosure of “infusion or injection” in order to place the composition “in contact with” or “immediately adjacent to” the site of bleeding ([197] and [199]). See MPEP 2144.08(II).

Claims 1-4, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (WO 2006/020773 A2; cited in IDS filed 03/24/2021) in view of Swami et al. (Clinical and Applied Thrombosis/Hemostasis, 2017, Vol. 23(8), pages 900-910).
The teachings of Ho are set forth above and applied herein. Ho is found to render claims 1-2, 11-15, and 18 obvious.
Regarding claims 3-4 and 20, as discussed above, Ho teaches the method of claims 1 and 18. 
Ho does not specifically teach that the vWD is vWD type 1, vWD type 2, vWD type 3, or acquired vWD. 
Swami et al. (hereinafter Swami) reviews vWD and teaches that vWD is characterized by being either type 1, 2, or 3 (p. 902, right col., par. 1; 903, table I). Swami further teaches that in addition to inherited vWD, acquired vWD (acquired von Willebrand syndrome) has been reported and clinical presentation is similar to inherited vWD. (p. 904, left col., par. 6 through right col., par. 1).
Since Ho teaches the use of freeze-dried platelets to treat vWD (the genus) and Swami teaches each of the known sub-types (a finite number of species) of vWD (types 1, 2, 3, and acquired), it would have been obvious to try the use of freeze-dried platelets for the purpose of treating types, 1, 2, 3, or acquired vWD. A person having ordinary skill in the art could have pursued treatment of each of the types of vWD with a reasonable expectation of success because each of these sub-types are recognized for lacking the ability to clot bleeding (see “Clinical Presentation”, p. 903, Table I and p. 904, left col., par. 6 through right col., par. 1), which is the symptom alleviated through the administration of Ho’s freeze-dried platelets ([044]). Ho provides a design need or market pressure by teaching the high cost of traditional treatment for hemophiliac disorders ([218]). This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E).
Thus, claims 3-4 and 20 are considered to be obvious over Ho in view of Swami. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12, 23-27, 31, 33, 36, 39-40, 49, 52, 54, 59, 65, 68, and 70 of copending Application No. 17/673,773 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘773 are drawn to a method of “treating a coagulopathy in a subject” by administering “an effective amount of a composition comprising freeze-dried platelet derivatives”. The instant claims are drawn to administering “platelets” to treat von Willebrand disease and coagulopathies. Because applicant defines “platelets” to include platelet derivatives and von Willebrand disease is a coagulopathy (see instant specification, [0035] and [0044]), the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651